Citation Nr: 1528225	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to October 2007.  

This matter comes to the Board of Veterans' Appeals (Board) from a June 2008 decision by the Regional Office (RO) in Atlanta, Georgia, that granted service connection for plantar fasciitis and assigned a zero percent rating from November 1, 2007.  In February 2012, a 10 percent rating was assigned to the plantar fasciitis from November 1, 2007.  

In April 2015 and May 2015, the Veteran and his representative submitted a waiver of initial consideration of new evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2014).  

The  issues of increased ratings for right knee, lumbar spine, and cervical spine disabilities were raised in a claim received May 5, 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  From November 1, 2007 to December 9, 2011, the Veteran's service-connected bilateral plantar fasciitis was manifested by intermittent pain, pain with prolonged standing or walking, minimal intermittent callous formation, and use of shoe inserts which more closely approximates moderate plantar fasciitis (of a bilateral nature) not moderately-severe, severe, or pronounced and there is no objective evidence of marked deformity, pain on manipulation, characteristic callosities, or swelling on use.  The individual feet did not consistitute moderate foot injuries during this period.      

2.  From December 10, 2011, the service-connected right foot plantar fasciitis more closely approximates moderately-severe foot injury.  

3.  From December 10, 2011, the service-connected left foot plantar fasciitis more closely approximates moderately-severe foot injury.  

4.  For the entire appeal period, the service-connected bilateral plantar fasciitis does not more closely approximate pronounced disability with extreme tenderness of the plantar fascia, marked inward displacement of the tendo Achilles on manipulation, spasm of the tendo Achilles on manipulation, or no improvement with the use of orthotics; severe foot injury; or loss of use of each foot.  


CONCLUSIONS OF LAW

1.  From November 1, 2007 to December 9, 2011, the criteria for an initial disability rating in excess of 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, from December 10, 2011, the criteria for a 20 percent disability rating for the service-connected right foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, from December 10, 2011, the criteria for a 20 percent disability rating for the service-connected left foot plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for an increased initial rating for the bilateral plantar fasciitis, VA has met its duty to notify for these claims.  Service connection for this issue was granted in a June 2008 decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records and private treatment records have been associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In January 2014, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  The Veteran was afforded a videoconference hearing at the Board in March 2015.  After discussion with the Veteran and representative, the Veterans Law Judge left the record open for 30 days so that the Veteran would have additional time to submit evidence in support of his claim.  The Veteran did not submit any additional evidence.    

The Veteran underwent VA examinations in 2008, 2009, and 2011 to obtain medical evidence as to the nature and severity of his plantar fasciitis.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  At the videoconference hearing before the Board in March 2015, the Veteran indicated that the severity of the plantar fasciitis had not changed since the 2011 VA examination.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the March 2015 videoconference hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under Diagnostic Code 5276, for acquired flatfoot, a 10 percent rating is assigned for moderate pes planus (whether unilateral or bilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc), accentuated pain on manipulation and use, indications of swelling on use, with characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surface of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014). 

Under Diagnostic Code 5284, 10, 20, and 30 percent ratings are assigned for moderate, moderately severe, and severe foot injuries.  A rating of 40 percent is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  Diagnostic Code 5284 does not specify whether the disability rating is assigned bilaterally or unilaterally.  However, non-precedential issuances from the Court of Appeals for Veterans Claims (Court) have suggested that separate compensable ratings may be assigned under this Diagnostic Code.

3.  Analysis

The Veteran contends that a higher initial rating is warranted for his service-connected bilateral plantar fasciitis because he experiences pain on manipulation and use of the feet and medications have not helped to decrease the pain.  See the Board Hearing Transcript, dated in March 2015, page 2.  He indicated that in 2008, he was forced to change jobs because of the pain, swelling, and instability associated with the plantar fasciitis.  He stated that he wore orthotics in his shoes and he had severe tenderness in his feet, his circulation was disturbed, and he had tenderness.  He also reported experiencing heat, instability, and numbness on a daily basis and stated that his plantar fasciitis was extreme.  See the April 2012 VA Form 9.  

Based upon a review of the evidence, the Board concludes that a disability rating in excess of 10 percent for the service-connected bilateral plantar fasciitis is not warranted from November 1, 2007 to December 9, 2011. 

Under Diagnostic Code 5276, a 30 percent evaluation of plantar fasciitis contemplates a "severe" condition, and a 50 percent evaluation contemplates a "pronounced" condition; the Board finds that the Veteran's symptoms do not approximate the criteria associated with these greater ratings during the time period from November 1, 2007 to December 9, 2011.   

The weight of the competent and credible evidence shows that from November 1, 2007 to December 9, 2011, the service-connected bilateral plantar fasciitis was manifested by intermittent pain, pain with prolonged standing or walking, minimal intermittent callous formation, and use of shoe inserts.  The disability picture for the time period in question does not more closely approximate severe or pronounced pes planus disability under Diagnostic Code 5284.   

During this timeframe, there is limited evidence as to the condition of the Veteran's feet but he did undergo two VA examinations.  The July 2008 VA examination report indicates that the Veteran reported that he developed pain in both feet from prolonged running, walking, and standing in 1988.  He reported that the present symptoms included intermittent pain in both feet precipitated by prolonged standing or walking.  For treatment, he took Motrin 3-4 times per month for pain and he rested his feet.  He stated that the medications helped.  He denied any flare ups or incapacitation.  He indicated that he wore shoe inserts when working.  It was noted that the bilateral plantar fasciitis impacted activities of daily living that involved prolonged standing or walking and the examiner found that the Veteran's bilateral plantar fasciitis did not impact his occupation and the Veteran denied any time lost from work.  

Physical examination of the lower extremities revealed that dorsalis pedis and posterior tibial pulses were strong bilaterally.  Both feet were warm and dry with intact skin.  There was minimal callous formation noted on plantar surface of the feet.  On inspection of the feet, there was no evidence of erythema, warmth, edema, corns, ulcers, skin breakdown, or unusual shoe wear pattern.  On palpation there was no tenderness, weakness, or instability.  There were no functional limitations on standing or walking.  Posture on standing, squatting, supination, pronation, and rising on heels and toes was normal.  There was evidence of fallen arches bilaterally.  There was full range of motion of all toes.  There was full range of motion of the ankles without pain.  Repetitive motion was negative for pain, fatigability, weakness, lack of endurance, or incoordination. 

The May 13, 2009 VA examination report indicates that the Veteran reported having pain in the both feet which occurred constantly; the pain was described as aching and from 1 to 10 (10 being the worst pain) the pain level was at 6.  The Veteran reported that the pain was elicited by physical activity and was relieved by rest and by rolling a golf ball under the feet.  The Veteran indicated that at the time of pain he was able to function without medication, and at rest he had no pain, weakness, stiffness, swelling, or fatigue.  He did not experience any pain with standing or walking but he reported having pain with excessive ambulation. 

Physical examination revealed that gait was normal.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown callosities or any unusual shoe wear pattern.  The Veteran did not require an assistive device for ambulation.  The joints on the right and left were not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. 

Examination of the right and left feet revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joints of the right and left great toes.  Palpation of the plantar surface of the feet revealed no tenderness.  Examination of the Achilles tendon revealed that alignment of the Achilles tendon was normal on the right and left with weight bearing and nonweight bearing.  Pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present.  He did not have any limitation with standing and walking.  He did not require any type of support with his shoes.  The diagnosis was bilateral plantar fasciitis; there was no change in the diagnosis, and at that time, the condition were noted to be asymptomatic.  The examiner noted that the subjective factors are the Veteran's history and the objective factors were none.  The examiner indicated that the effect of the condition on the Veteran's usual occupation and on daily activities was discomfort with excessive walking. 

The Veteran underwent an evaluation by a private health care provider in September 2009.  The Veteran reported that he had a chief complaint of severe pain in both feet.  He stated that his feet had been giving him pain and discomfort over the previous six months and the orthotics had not been providing much relief.  He reported that pain and a burning sensation had recently increased and he experienced numbness and a tingling sensation in the heels.  Physical examination revealed some mild pain on the plantar medial compression of both heel and arch areas.  The Veteran had a very high arch foot non-weight bearing.  On watching the Veteran stand, it was noted that the arch did not shift.  X-rays revealed a very high arched foot consistent with a cavus foot deformity.  The Veteran was informed that he had a structural problem in his feet that had existed since birth and he would continue to be bothered with chronic pains in his feet consistent with plantar fasciitis and bursitis.  He was informed that orthotics would best benefit his condition.  A different type of support was ordered to alleviate the stress from the plantar fascia.  The assessment was chronic sprain in the left and right feet and chronic plantar fasciitis of the left and right feet.  

The Board observes that no clinician characterized the Veteran's plantar fasciitis as "moderate," "severe" or "pronounced" in nature for the time period from November 1, 2007 to December 9, 2011.  The record shows that for this time period, foot pain was intermittent, callous formations were minimal, the foot pain was mild upon examination, and there was no objective evidence of tenderness on palpation or painful motion in the feet.  As noted, the VA examiners found no functional limitations on standing or walking.  Gait was observed to be normal.  Upon VA examination in May 2009, the VA examiner concluded that the bilateral foot disability was asymptomatic at that time.     

For the time period of November 1, 2007 to December 9, 2011, the weight of the evidence does not establish objective findings of marked deformity (pronation, abduction, etc.), an indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo Achilles on manipulation during the time period in question.  Thus, a higher rating in excess of 10 percent is not warranted under Diagnostic Code 5276.   

As noted, the Board recognizes that the Veteran experienced pain in his feet as a result of his plantar fasciitis, and does not wish to minimize the impact of this pain.  However, it is noted that pain is specifically contemplated by the 10 percent evaluation assigned under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  After all, with the limited symptomatology that was found on physical examination, pain appears to be the predominant symptom of the Veteran's foot disability during this initial period.  The Board further finds that while the Veteran has demonstrated pain due to the plantar fasciitis, the record does not otherwise show that the Veteran experienced the severity of pain or the other objective findings that would be associated with a 30 percent rating or greater prior to December 9, 2011 under Diagnostic Code 5276.  The record shows that for the time period in question, the pain was intermittent, mild, and/or precipitated with prolonged walking or standing.  The Board does not find that the Veteran has presented an overall symptom picture that more closely resembles a 30 percent evaluation than the current 10 percent evaluation under Diagnostic Code 5276 for the time period in question.  The Veteran has not shown the marked deformity, indication of swelling on use, or characteristic callosities that is associated with a 30 percent evaluation under Diagnostic Code 5276.  

The Board has reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for disabilities in excess of those assigned for the Veteran's plantar fasciitis.  Further, the weight of the competent and credible evidence does not establish diagnoses of these disorders.  Accordingly, these rating codes do not apply.  The evidence of record does not show malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, Diagnostic Code 5283 (tarsal or metatarsal bones, malunion of, or nonunion of) does not apply.

The September 2009 private medical record indicates that the Veteran has a cavus deformity of the feet.  Service connection is not in effect for pes cavus.  However, even if the service-connected plantar fasciitis was rated by analogy under Diagnostic Code 5278, claw foot (pes cavus), acquired, a rating in excess of 10 percent is not warranted.  

Under Diagnostic Code 5278, a 10 percent rating is warranted for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2014).

The weight of the evidence for the time period in question does not establish findings of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, or marked tenderness under metatarsal heads.  The June 2008 and May 2009 VA examination reports indicate that there was no tenderness to palpation of the feet.  There was full range of motion of the ankle and toes.  There was no evidence of hammer toes.  The September 2009 private medical record showed mild pain to compression of the heels and arches.  Accordingly, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5278 (claw foot).  

The Board finds that a higher rating is also not warranted for bilateral plantar fasciitis by analogy to other foot injuries under Diagnostic Code 5284, as the weight of the evidence shows that during the period prior to December 10, 2011, the disability picture for each foot did not more nearly approximate moderate, moderately severe, or severe foot injury, particularly in light of the findings showing no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing, and only minimal symptoms, intermittent pain, and normal gait for this time period.  

The Board finds that the criteria for a 10 percent rating for each foot under Diagnostic Code 5284 have not been met or more nearly approximated from November 1, 2007 to December 9, 2011.  That is, while the criteria for moderate plantar fasciitis was met, this was in recognition of the fact that the condition was bilateral.  That is, the Board does not believe that the Veteran's symptomatology in each foot was sufficient to constitute a moderate foot disability in each foot.  Rather, it was the fact that the symptoms were present in both feet that caused the condition to be classified as moderate.  Here, even with consideration of pain, the Veteran's plantar fasciitis did not more nearly approximate moderate, moderately severe or severe foot injuries in each foot.  The Board observes that no clinician characterized the Veteran's plantar fasciitis as "moderate," "moderately-severe" or "severe" in nature for the time period from November 1, 2007 to December 9, 2011.  The record shows that for this time period, foot pain was intermittent, callous formations were minimal, the foot pain was mild upon examination, and there was no objective evidence of tenderness on palpation or painful motion in the feet.  As noted, the VA examiners found no functional limitations on standing or walking.  Gait was found to be normal normal.  Upon VA examination in May 2009, the VA examiner concluded that the bilateral foot disability was asymptomatic at that time.     

The Board has additionally considered whether a higher rating is warranted based on functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).  VA examiner and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it is not shown to be of such severity.  The July 2008 and May 2009 VA examination reports indicate that the pain was intermittent, the Veteran had a normal gait, and his plantar fasciitis did not cause functional limitations on standing or walking or have any impact on his occupation during the time period in question. 

In reaching this conclusion, the Board acknowledges that the Veteran is competent to report symptoms such as pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the lay statements must be evaluated in conjunction with the other probative evidence, such as the examination reports.  As noted, the Veteran initially described his foot pain as severe, but several physical examinations found that the objective evidence was not indicative of a disability of that severity in either foot.  The Board considered these physical findings closely, including factors such as a normal gait (as opposed to a more painful gait more recently which helped to form the basis for a higher rating).
 
For these reasons, the Board finds that the weight of the evidence is against the Veteran's claim for an initial schedular rating in excess of 10 percent for bilateral plantar fasciitis from November 1, 2007 to December 9, 2011, and the claim must be denied for this time period.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

However, affording the Veteran the benefit of doubt, the Board concludes that a separate 20 percent disability rating is warranted for each foot for moderately-severe foot injury under Diagnostic Code 5284 from December 10, 2011.  After a review of all the evidence, lay and medical, the Board finds that the Veteran's symptoms and functional impairment have more closely approximated the criteria for separate 20 percent ratings for moderately-severe impairment of the right foot and left foot each under Diagnostic Code 5284 from December 10, 2011.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).

Here, the Board finds that rating the Veteran's bilateral plantar fasciitis under Diagnostic Code 5284 (foot injuries, other) more closely approximates the foot symptomatology and is more favorable to the Veteran because separate 20 percent ratings are available for moderately-severe impairment of the left and right foot.  Under Diagnostic Code 5284, a 20 percent disability rating is warranted for moderately severe injury of the foot and a 30 percent rating is warranted for severe injury of the foot.  38 C.F.R. § 4.71a.

From December 10, 2011, the bilateral plantar fasciitis has been characterized as "active" and has been manifested by objective findings of pain on manipulation and use, painful motion of the feet, and bilateral callosities of the heels and anterior aspect of the feet.  The medical evidence shows that from this date, the pain in the Veteran's feet was constant and his gait was slow.  The Veteran indicated that the pain level was a 10 (the most severe) and the pain was exacerbated by physical activity; at the time of pain, the Veteran could function with medication.  Of note, this report of pain level showed a significant increase from earlier in the appeal.  The Veteran also described additional symptoms of hardly walking and not being able to run or enjoy recreational activities.  The Veteran indicated that at rest, he had pain, weakness, stiffness, swelling, and fatigue.  He stated that while standing or walking, he had pain, weakness, stiffness, swelling and fatigue.  The Board finds that based upon these findings, from December 10, 2011, the bilateral plantar fasciitis has more closely approximated moderately severe foot injury warranting separate 20 percent ratings under Diagnostic Code 5284. 38 C.F.R. §§ 4.3 , 4.7, 4.71a. 

The December 10, 2011 VA examination report indicates that the Veteran reported having constant pain in the bottom of his feet.  The pain was localized and the Veteran described the pain as burning, aching, sharp, and numb.  On a scale of 1 to 10 (10 being the worst pain), the Veteran indicated that the pain level was a 10.  The pain was exacerbated by physical activity; at the time of pain, the Veteran could function with medication.  The Veteran also described additional symptoms of hardly walking and not being able to run or enjoy recreational activities.  The Veteran indicated that at rest, he had pain, weakness, stiffness, swelling, and fatigue.  He stated that while standing or walking, he had pain, weakness, stiffness, swelling and fatigue.  He was never hospitalized nor had any surgery for the foot condition.  The Veteran's treatment was pain medication three times a day, shoe inserts for feet, nerve check, and physical therapy 5 times.  Additionally, the Veteran indicated that he had to leave a job due to extreme pain.  He reported the following overall functional impairments: he was unable to work when the job contained a lot of standing, he had to leave a high paying job due to foot pain, he was unable to play golf, fish, run or camping, and he was unable to stand for more than an hour at a time. 

Upon examination, posture was within normal limits.  Gait was slow and it appeared as if he was stepping on a hot surface and this was due to bilateral foot pain.  It was noted that the Veteran constantly used a brace and regularly used orthotics due to foot pain. 

Examination of the right foot revealed painful motion.  There was no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the right great toe.  Examination of the left foot revealed painful motion with no edema, disturbed circulation, weakness, atrophy of the musculature, tenderness, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the left great toe.  Metatarsalgia was bilateral.  The Veteran did not have Morton's neuroma, hammertoes, hallux valgus, hallux rigidus, acquired claw foot, pes cavus, bilateral weak foot, or any other foot injuries.  It was noted that the Veteran's lower extremities did not have a diminished function.  There were bilateral callosities of the heels and bilateral callosities of the anterior aspect of the feet.  The diagnosis was bilateral plantar fasciitis, active.  The examiner stated that the Veteran did not have, nor had ever had, a foot condition other than flatfoot.  

VA treatment records dated in January 2012 show that the Veteran was seen in primary care to establish care for the bilateral foot disorder.  It was noted that he had chronic foot pain and he wanted orthotics.  Examination revealed bilateral heel and arch pain on palpation.  The assessment was plantar fasciitis and chronic foot pain.  He was referred to podiatry.  

A February 2012 VA podiatry consult treatment record indicates that the Veteran reported having heel pain and some relief with shoe inserts.  Examination revealed a taut medial plantar fascial band bilaterally.  There was pain on palpation of medial/central plantar fascial band and plantar medial calcaneal tubercle, bilaterally.  There was a high medial longitudinal arch height bilaterally.  There was restricted ankle dorsiflexion with knee extended bilaterally.  The assessment was plantar fasciosis, equinos deformity, and pes cavus.  The Veteran underwent bilateral heel injections to treat the pain.  The Veteran was instructed in exercises for the feet and inserts were ordered. 

Private records dated in May 2012 indicate that custom molded longitudinal arch supports were ordered for the Veteran.  

A June 2014 x-ray of the feet revealed possible hammertoe deformities and high arch in both the feet.  There were no significant changes noted compared to the previous examination in January 2012.    

An August 2014 VA podiatry consult report indicates that the Veteran needed new orthotics.  He had pain to palpation of the plantar medial heel.  

The Board finds that the criteria for a 30 percent rating for each foot under Diagnostic Code 5284 have not been met or more nearly approximated for any portion of the rating period.  Even with consideration of pain on use, the Veteran's bilateral plantar fasciitis has not more nearly approximated severe foot injury.  The December 11, 2011 VA examination report indicates that there was painful motion in each foot on examination but the lower extremities did not have diminished function, and there was no weakness, atrophy or tenderness.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's bilateral foot disability has caused pain and painful motion and has restricted his overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic bilateral foot pain.  However, the VA examination report notes no objective evidence of weakness, atrophy, or diminished function.  Based on the above, the Board finds that the degree of functional impairment does not warrant a 30 percent evaluation for either foot under Diagnostic Code 5284.  

A disability rating in excess of 30 percent is not warranted under Diagnostic Code 5284 pertaining to other foot injuries, as the maximum rating under this code is 30 percent, unless actual loss of use of the foot is shown.  The June 2015 VA examination report indicates that the Veteran does not have loss of use of either lower extremity, a higher rating of 40 percent is not for assignment under this code.  There are no other pertinent rating criteria for consideration.

The Board has considered whether any other diagnostic codes would allow for a higher rating.  Under Diagnostic Code 5276, severe flatfoot (pes planus), with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities is rated 30 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

There is competent and credible evidence of record which establishes that as of December 10, 2011, the date of a VA examination, the Veteran's bilateral plantar fasciitis more closely approximated the criteria for a 30 percent rating under Diagnostic Code 5276 based upon the objective findings of pain on manipulation and use, painful motion of the feet, and bilateral callosities of the heels and anterior aspect of the feet.  See the December 10, 2011 VA examination report.  However, the 30 percent rating under Diagnostic Code 5276 is assigned to both feet (bilateral) and not to each foot (unilateral).  Thus, the assignment of a 30 percent rating under Diagnostic Code 5276 does not result in a higher rating.  

The weight of the evidence does not show pronounced bilateral pes planus.  While the Veteran reported no improvement with the use of orthotics, there are no objective findings of marked pronation, extreme tenderness of the plantar surfaces, or marked inward displacement or severe spasm of the Achilles tendon.  The Board finds that the weight of the competent and credible lay and medical evidence establishes that for the appeal period, the Veteran's service-connected bilateral plantar fasciitis more closely approximates the criteria for severe disability and impairment under Diagnostic Code 5276, not pronounced.  Thus, an initial rating in excess of 30 percent is not warranted under Diagnostic Code 5276 for the bilateral plantar fasciitis.     

The Board has reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for disabilities in excess of those assigned for the Veteran's plantar fasciitis.  Further, the weight of the competent and credible evidence does not establish diagnoses of these disorders.  Accordingly, these rating codes do not apply.  The evidence of record does not show malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, Diagnostic Code 5283 (tarsal or metatarsal bones, malunion of, or nonunion of) does not apply.

The September 2009 private medical record and February 2012 VA podiatry consult record indicate that the Veteran has a cavus deformity of the feet.  As noted, service connection is not in effect for pes cavus.  However, even if the service-connected plantar fasciitis was rated by analogy under Diagnostic Code 5278, claw foot (pes cavus), acquired, a higher rating is not warranted.  

Under Diagnostic Code 5278, a 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2014).

The weight of the evidence for the time period in question does not establish findings of marked contraction of plantar fascia with dropped forefoot, very painful callosities, or marked varus deformity.  There is evidence of "possible" hammertoes, but even this appears to stop short of all toes hammertoes.  Accordingly, a rating in excess of 30 percent is not warranted under Diagnostic Codes 5278 (claw foot).  

In conclusion, affording the Veteran the benefit of the doubt, the Board finds that a 20 percent rating and no higher is warranted for each foot from December 10, 2011 under Diagnostic Code 5284.  38 C.F.R. §§ 4.3, 4.7.  The appeal is granted to that extent.  

4.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected bilateral plantar fasciitis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's plantar fasciitis reasonably describe and assess the Veteran's disability levels and symptomatology.  The Veteran's symptoms and functional limitations due to the bilateral plantar fasciitis are also contemplated by the rating schedule; therefore, the assigned schedular evaluations are adequate to rate the disability.  The record shows that the service-connected bilateral plantar fasciitis is manifested by pronation, pain on use, and the need for orthotics.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Moreover, Diagnostic Code 5284 allows ratings to be assigned when foot injuries are moderate, moderately severe or severe.  In so doing, VA is necessarily required to consider all of the symptomatology caused by the Veteran's bilateral foot disability.  As such, the schedular rating criteria clearly and necessarily contemplates all of the Veteran's foot symptoms.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  At the March 2015 Board videoconference hearing and at the December 2011 VA examination, the Veteran reported that he had to leave a high paying job because of the bilateral foot disability because he could not stand for a prolonged period of time.  However, the Veteran has not alleged, and the evidence does not suggest, that he is unemployable on account of the bilateral foot disorder.  The Board notes that a disability rating, itself, is recognition that industrial capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board finds that Rice is inapplicable. 


ORDER

An initial disability rating in excess of 10 percent for bilateral plantar fasciitis from November 1, 2007 to December 9, 2011 is denied.

A 20 percent disability rating for the right foot plantar fasciitis is granted from December 10, 2011, subject to the laws and regulations governing the award of monetary benefits.  

A 20 percent disability rating for the left foot plantar fasciitis is granted from December 10, 2011, subject to the laws and regulations governing the award of monetary benefits.  

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


